 

Exhibit 10.4

 

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 

This Amended and Restated Employment Agreement (this “Agreement”), by and
between Everi Payments Inc., a Delaware corporation (the “Company”) and wholly
owned subsidiary of Everi Holdings Inc., a Delaware corporation (“Everi
Holdings”), and Michael D. Rumbolz  (“Executive”), is made as of May 5, 2017
(the “Effective Date”). This Agreement amends that certain Employment Agreement,
dated February 13, 2016, by and among the Company, Everi Holdings and Executive,
as amended by that certain First Amendment to Employment Agreement, dated May
10, 2016, by and among the Company, Everi Holdings and Executive  (collectively,
the “Original Employment Agreement”).

 

R E C I T A L S

 

A.         The Company and Executive desire to amend and restate the Original
Employment Agreement regarding Executive’s employment with the Company.

 

B.         The Company and Executive therefore wish to enter into this Agreement
to amend and restate the Original Employment Agreement.

 

AGREEMENT

 

NOW, THEREFORE, based on the foregoing recitals and in consideration of the
commitments set forth below, Executive and the Company agree as follows:

 

1.            Position, Duties, Responsibilities.

 

1.1.              Position.  The Company hereby employs Executive to render
services to the Company in the position of President and Chief Executive
Officer, reporting directly to the Board of Directors of Everi Holdings (the
“Board”).  The duties of this position shall include such duties and
responsibilities as are reasonably assigned to Executive by the Board,
including, but not limited to, those customarily performed by Presidents and
Chief Executive Officers of similarly situated corporations.  Executive agrees
to serve in a similar capacity for the benefit of Everi Holdings and any of the
Company’s direct or indirect, wholly owned or partially owned subsidiaries or
Everi Holdings’ affiliates.  Additionally, Executive shall serve in such other
capacity or capacities as the Board may from time to time reasonably and
lawfully prescribe.  During Executive’s employment by the Company, Executive
shall, subject to Section 1.2, devote Executive’s full energies, interest,
abilities and productive time to the proper and efficient performance of
Executive’s duties under this Agreement. Executive shall be deemed an “Executive
Officer” for purposes of indemnification by the Company pursuant to Article XI
of the Company’s bylaws.

 

1.2.              Best Efforts; Other Activities.  Executive will expend
Executive’s best efforts on behalf of the Company, and will abide by all
policies and decisions made by the Company, as well as all applicable federal,
state and local laws, regulations or ordinances.    Executive will act in the
best interest of the Company at all times.  Executive shall devote Executive’s
full business time and efforts to the performance of Executive’s assigned duties
for the Company and, except upon the prior written consent of the Board or the
Chairman of the Board, Executive will not, while Executive is employed under
this Agreement, (i) continue or commence any other full- or part-time employment
or consultancy, or (ii) engage, directly or indirectly, in any other business
activity (whether or not pursued for pecuniary advantage) that is or may be in
conflict with, or that might place Executive in a conflicting position to that
of, the Company.  Notwithstanding the foregoing, Executive shall be permitted to
(i) manage his personal investments and affairs, and (ii) engage in occasional
charitable or professional activities (including Executive’s continued service
as an expert witness for one or more business entities) and community affairs
outside the scope of Executive’s employment with the Company, so long as such
activities do not, either individually or in the aggregate, (A) conflict with
the actual or proposed business of the Company or any of its subsidiaries or
affiliates, or (B) interfere with the performance of Executive’s duties
hereunder.  In addition, subject to the prior written consent of the Board or
the Chairman of the Board (not to be unreasonably withheld or delayed) and
subject to Executive’s fiduciary duties to the Company, Executive shall be
permitted to serve on the boards of business entities (including, but not
limited to, Employers Holdings, Inc., Seminole Hard Rock Holdings, LLC, VICI,
Inc. and Open Wager, Inc.), trade associations and charitable organizations,
provided that their activities are not competitive with the actual or proposed
business of the Company or any of its subsidiaries or affiliates and provided

 





1

--------------------------------------------------------------------------------

 

 

further that Executive’s service on such boards does not, either individually or
in the aggregate, interfere with Executive’s performance of Executive’s duties
hereunder.  In the sole discretion of the Board, any such prior written consent
may be subsequently revoked in the event that the Board determines, in good
faith, that Executive’s position on such a board has developed into a conflict
of interest.  In the event of a conflict in the policies of the Company and this
Agreement, this Agreement will control the relationship between the parties.

 

1.3.              Location.  Executive’s principal place of employment shall be
at the Company’s corporate headquarters, which is located in Las Vegas, Nevada
on the date of this Agreement.

 

1.4.              Proprietary Information.  Executive recognizes that
Executive’s employment with the Company will involve contact with information of
substantial value to the Company, which is not generally known in the trade, and
which gives the Company an advantage over its competitors who do not know or use
it. Executive acknowledges and agrees that Executive has continuing obligations
under the Employee Proprietary Information and Inventions Agreement, dated
February 24, 2016, between Executive and the Company (the “Employee Proprietary
Information and Inventions Agreement”).  Executive acknowledges and reaffirms
Executive’s obligation to continue to abide fully and completely with all
provisions of the Employee Proprietary Information and Inventions Agreement and
agrees that nothing in this Agreement shall operate to excuse or otherwise
relieve Executive of such obligations.

 

1.5.              Regulatory Approval.  Due to the nature of the Company’s
business and Executive’s position with the Company, and, in addition to normal
employment-related credit, reference and background investigations, Executive
may also be required to complete applications required by various regulatory,
tribal, state, local or other international governmental authorities in and
under whose jurisdiction the Company and its affiliates conduct business, as
well as other applications that may be required by regulatory authorities with
jurisdiction over the Company and its affiliates. Such applications may require
complete disclosure of personal and financial information, criminal convictions
or arrests (expunged or not) and business associations.  As an ongoing condition
of Executive’s employment, Executive must be able to satisfy all applicable
requirements of such governmental and regulatory authorities and obtain all
necessary regulatory approvals and licenses.

 

1.6.              Termination of Prior Employment or Letter Agreements.  The
Company and Executive agree that upon the execution and delivery of this
Agreement, all employment or letter agreements between the Company and Executive
in effect on or prior to the date hereof shall terminate in their entirety and
be of no further force or effect, except for (i) the Employee Proprietary
Information and Inventions Agreement, (ii) any other agreement or document with
respect to any stock option, restricted stock or other equity awards (the
“Equity Awards”), and (iii) the Arbitration Agreement as defined in Section 9.1
hereof (collectively, the “Ancillary Agreements”).  In the event of a conflict
between this Agreement and the Ancillary Agreements, the terms of this Agreement
shall control (except for the Equity Awards, in which case the terms of such
Equity Awards shall control).

 

2.             Compensation of Executive.

 

2.1.              Base Salary.  In consideration of the services to be rendered
under this Agreement, while employed by the Company, Company shall pay Executive
an initial base salary at the rate of Six Hundred Thousand Dollars ($600,000)
per year, less required deductions for state and federal withholding tax, social
security and all other employment taxes and payroll deductions, payable in
regular periodic payments in accordance with Company payroll policy.  Such
salary shall be prorated for any partial month of employment on the basis of a
30-day fiscal month.  Such base salary shall not be decreased for any purpose
without the prior written consent of Executive, and shall be subject to annual
review by the compensation committee of the Board (the “Compensation
Committee”), with the first such review to occur during the first calendar year
following the date of this Agreement. 

 

2.2.              Bonus.   For each full fiscal year of Executive’s employment
with the Company, Executive shall be eligible for a discretionary bonus with a
target amount equal to one hundred percent (100%) of Executive’s then current
base salary and a maximum amount equal to one hundred and fifty percent (150%)
of Executive’s then current base salary.  The actual amount of any such
discretionary bonus is to be determined by the Compensation Committee based on
the measurement of certain performance criteria or goals established by the
Compensation Committee.  Except as provided otherwise in this Agreement,
Executive shall only be eligible to





2

--------------------------------------------------------------------------------

 

 

receive an annual bonus for a calendar year if Executive is employed on the last
day of such calendar year and any annual bonus awarded for a calendar year, if
any, shall be paid in cash when other senior executives of the Company are paid,
and on or before March 15th of the calendar year subsequent to the calendar year
in which the bonus amount is earned.

 

2.3.              Benefits.  Executive shall be entitled to participate in the
Company’s group medical, dental, life insurance, 401(k) or other benefit plans
and programs on the same terms and conditions as other members of the Company’s
senior executive management, based upon the eligibility dates described in the
applicable benefit plan documents. Executive shall be provided such perquisites
of employment, including paid time off, as are provided to all other members of
the Company’s senior executive management.  Executive shall be entitled to
reimbursement of all reasonable expenses incurred by Executive in the
performance of Executive’s duties hereunder, in accordance with the policies and
procedures established by the Company from time to time, and as may be amended
from time to time.  Any reimbursement Executive is entitled to receive shall
(i) be paid no later than the last day of Executive’s tax year following the tax
year in which the expense was incurred, (ii) not affect or be affected by any
other expenses that are eligible for reimbursement in any other tax year of
Executive, and (iii) not be subject to liquidation or exchange for another
benefit.  In addition, so long as the Company offers such benefit to other
members of senior executive management, Executive shall be entitled to
reimbursement of certain medical expenses under the Company’s Exec-u-care
coverage on the same terms as other members of the Company’s senior executive
management. The Company shall provide the Executive, for the term of this
Agreement, with term life insurance and disability coverage, the terms
(including, but not limited to, the dollar amounts) to be mutually agreed upon
at a future date.

 

2.4.              Equity Awards. 

 

2..4.1.     Equity Award Grants.    Executive will be eligible to receive Equity
Awards under the Company’s applicable equity incentive plan as then in effect
(the “Plan”), as determined by the Compensation Committee.  Any such Equity
Award will be subject to the terms and conditions of the Plan and an applicable
form of agreement for such Equity Award specified by the Compensation Committee,
which Executive will be required to sign as a condition of retaining the Equity
Award.

 

2.4.2.      Restricted Stock Award Grant.  The Board shall grant to Executive,
as of the Effective Date, a restricted stock award of 40,000 shares of Everi
Holdings’ common stock pursuant to the Plan and the Notice of Grant of
Restricted Stock and Restricted Stock Agreement (collectively, the “Restricted
Stock Agreement”) to be entered into by and between Executive and Everi Holdings
in substantially the form attached hereto as Exhibit A.

 

3.            Term.

 

This Agreement shall be effective for a term commencing on the Effective Date
and, subject to termination under Section 4, expiring on May 4, 2019 (the
“Employment Period”).  Notwithstanding the previous sentence, this Agreement,
the Employment Period and the employment of the Executive hereunder shall be
automatically extended for successive one-year periods upon the terms and
conditions set forth herein, with the next such automatic extension occurring on
May 5, 2019, and on each May 5 thereafter, unless the Company or Executive gives
the other party written notice (in accordance with Section 16) within the 180
day-period prior to May 4, 2019 (or the relevant May 4 thereafter, as
applicable) of such party’s intention that the Employment Period shall expire at
the close of business on the last day of the then current Employment Period,
whereupon, unless earlier terminated in accordance with the provisions of this
Agreement, the Employment Period shall expire and this Agreement shall cease to
have any further force or effect in respect of any period thereafter.
Executive’s last day of employment shall be the “Termination Date” under this
Agreement.  For purposes of this Agreement, any reference to the “term” of this
Agreement or Executive’s employment with the Company shall include the original
term and any extension thereof.    In the event that the Company gives Executive
written notice of the Company’s intention that the Employment Period shall
expire at the close of business on the last day of the then current Employment
Period, the parties agree that all of the Company’s duties and obligations under
this Agreement shall cease as of the Termination Date and the Company shall pay
Executive only the following:  all base salary earned through the Termination
Date and all amounts and benefits earned or incurred pursuant to Section 2.3
through the Termination Date.  Notwithstanding the





3

--------------------------------------------------------------------------------

 

 

foregoing, nothing in this provision shall obligate the Company to extend the
Employment Period or enter into a new agreement with Executive.

 

4.             Termination of Employment.

 

4.1.              Termination by Executive.  Executive may terminate Executive’s
employment upon written notice to the Company.  In the event that Executive
elects to terminate Executive’s employment for any reason other than for Good
Reason (as defined below in Section 4.3), all of the Company’s duties and
obligations under this Agreement shall cease as of the Termination Date and the
Company shall pay Executive only the following:  all base salary earned through
the Termination Date and all amounts and benefits earned or incurred pursuant to
Section 2.3 through the Termination Date.

 

4.2.              Termination by the Company for Cause.  In the event that the
Company terminates Executive’s employment for Cause, all of the Company’s duties
and obligations under this Agreement shall cease as of the Termination Date and
the Company shall pay Executive only the following:  all base salary earned
through the Termination Date and all amounts and benefits earned or incurred
pursuant to Section 2.3 through the Termination Date.  For the purposes of this
Agreement, termination shall be for “Cause” if (i) Executive refuses or fails to
act in accordance with any lawful order or instruction of the Board, and such
refusal or failure to act has not been cured within five (5) days following
Executive’s receipt of written notice from the Board of such failure,
(ii) Executive fails to devote reasonable attention and time to the business
affairs of the Company, (iii) Executive is determined by the Board to have been
(A) unfit for service (e.g., denied any license, permit or qualification
required by, or found unsuitable by, any gaming regulator or other governmental
authority), (B) unavailable for service (other than as a result of an Incapacity
(as defined below), or (C) grossly negligent in connection with the performance
of Executive’s duties on behalf of the Company, which unfitness, unavailability
or gross negligence has not been cured within five (5) days following
Executive’s receipt of written notice from the Board of the same; (iv) Executive
is determined by the Board to have committed a material act of dishonesty or
willful misconduct or to have acted in bad faith to the material detriment of
the Company in connection with the performance of Executive’s duties on behalf
of the Company; (v) Executive is convicted of a felony or other crime involving
dishonesty, breach of trust, moral turpitude or physical harm to any person, or
(vi) Executive materially breaches any agreement with the Company which material
breach has not been cured within five (5) days following Executive’s receipt of
written notice from the Board of the same.

 

4.3.              Termination by the Company without Cause or Termination by
Executive for Good Reason.  In the event that the Company terminates Executive’s
employment without Cause or Executive terminates Executive’s employment for Good
Reason (as defined below), all of the Company’s duties and obligations under
this Agreement shall cease as of the Termination Date and Executive shall be
entitled to receive, and the Company shall pay, only the following: all base
salary earned through the Termination Date, all amounts and benefits earned or
incurred pursuant to Section 2.3 through the Termination Date, and (subject to
the conditions set forth in Section 4.8 below) the severance payments and
benefits set forth below in Sections 4.3.1 - 4.3.3 in accordance with the terms
thereof.  For purposes of this Agreement, the term “without Cause” shall mean
termination of Executive’s employment by the Company for reasons other than for
“Cause” (and excluding any such termination resulting from Executive’s
Incapacity or death).  For the purposes of this Agreement, termination shall be
for “Good Reason” if (i) there is a material diminution of Executive’s
responsibilities or authority with the Company, or a material adverse change in
the Executive’s reporting responsibilities or title, in each case as they
existed prior to such diminution or change without Executive’s consent;
(ii) there is a material reduction by the Company in the Executive’s annual base
salary rate then in effect without Executive’s consent; or (iii) Executive’s
principal work location is relocated outside of the Las Vegas, Nevada
metropolitan area without Executive’s consent.  Executive will be deemed not to
have terminated Executive’s employment for Good Reason unless (i) Executive has
delivered written notice to the Company of Executive’s intent to exercise the
rights pursuant to this Section within thirty (30) days following the first
occurrence of a condition that would constitute Good Reason and identifying the
facts constituting such condition, (ii) the Company has failed to remedy such
condition within thirty (30) days following its receipt of such written notice,
and (iii) the Executive’s termination of employment for Good Reason is effective
no later than ninety (90) days following the first occurrence of such
condition.  Executive agrees that Executive may be required to travel from time
to time as required by the Company’s business and that such travel shall not
constitute grounds for Executive to terminate Executive’s employment for Good
Reason.





4

--------------------------------------------------------------------------------

 

 

4.3.1.        Base Salary Continuation.   If the Company terminates Executive’s
employment without Cause or Executive terminates Executive’s employment for Good
Reason,  the Company shall continue to pay Executive’s base salary at the
then-current base annual salary rate of Executive (determined prior to any
reduction constituting a condition giving rise to Good Reason) for a period of
twenty-four (24) months following the Termination Date (the “Salary Continuation
Period”).  Such salary continuation shall be paid to Executive in installments
in accordance with the Company’s regular payroll procedures, with the initial
salary continuation payment to be made on the first regular payroll date of the
Company following the Release Deadline (as defined in Section 4.8) and to
include a catch-up payment for all regular Company payroll dates occurring
between the Termination Date and such initial salary continuation payment date;
provided, however, that if the period beginning on the Termination Date and
ending on the first Company payroll date following the Release Deadline
straddles two calendar years, then the salary continuation payments shall in any
event begin in the second such calendar year.  Salary continuation payments
shall be subject to standard deductions and withholdings.

 

4.3.2.        Vesting of Time-Based Equity Awards and Exercise Period.  Upon the
Company’s termination of Executive’s employment without Cause or Executive’s
termination of Executive’s employment for Good Reason, the vesting of all Equity
Awards shall continue to be governed under the terms of such Equity Awards.

 

4.3.3.        Group Medical Coverage.  The Company shall, following the
Executive’s timely election, provide the Executive with continued coverage that
existed as of the Termination Date for the Salary Continuation Period under the
Company’s group health insurance plans (exclusive of the Exec-U-Care plan) in
accordance with the provisions of the Consolidated Omnibus Budget Reconciliation
Act of 1985 (“COBRA”), at no cost to Executive for a period of eighteen (18)
months. Notwithstanding the preceding sentence, if the Company determines, in
its sole discretion, that the payment of the COBRA premiums would result in a
violation of the nondiscrimination rules of Section 105(h)(2) of the Internal
Revenue Code of 1986, as amended (the “Code”), or any statute or regulation of
similar effect (including but not limited to the 2010 Patient Protection and
Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act), then in lieu of providing the COBRA premiums, the Company,
in its sole discretion, may elect to instead pay Executive on the first day of
each month of such Salary Continuation Period, a fully taxable cash payment
equal to the COBRA premiums for that month, subject to applicable withholdings
and deductions, and Executive may, but is not obligated to, use such payments
toward the cost of COBRA premiums.  Additionally, the Company shall pay
Executive on the first day of each month of the six (6) month period following
COBRA coverage, a fully taxable cash payment equal to the COBRA premiums for
that month, subject to applicable withholdings and deductions.

 

4.4.              Termination for Incapacity.  In the event that Executive
suffers an “Incapacity” (defined below) during the term of Executive’s
employment hereunder as determined by the Company in its reasonable discretion,
the Company may elect to terminate Executive’s employment pursuant to this
Section 4.4.  In such event, all of the Company’s duties and obligations under
this Agreement shall cease as of the Termination Date and the Company shall pay
Executive only the following:  all base salary earned through the Termination
Date and all amounts and benefits earned or incurred though Executive’s last day
of employment; provided, however, that nothing contained in this Agreement shall
limit Executive’s rights to payments or other benefits under any long-term
disability plans of the Company in which Executive participates, if any.  In
addition, the Company will provide Executive, through the earliest of (x) the
month in which he dies, (y) the month in which he attains age 65, and (z) the
first month following the Termination Date in which Executive is able to work in
a senior executive capacity (with or without reasonable accommodation), and no
less frequently than monthly, periodic disability payments at an annual rate
equal to 60% of Executive’s base salary as of the Termination Date, in each case
offset by the amount of periodic disability benefits provided (other than
benefits attributable to his own contributions) under any disability insurance
plan or program of the Company or their affiliates. For the purposes of this
Agreement, Executive shall be deemed to have suffered an “Incapacity” if
Executive, due to any mental or physical illness, injury or limitation, has been
unable to perform the essential duties and responsibilities of Executive’s
position for a period of at least 180 days in any rolling 365-day period.

 

4.5.              Termination upon Death.  In the event that Executive dies
during the term of Executive’s employment hereunder, Executive’s employment
shall be deemed to have terminated upon the date of death and all of the
Company’s duties and obligations under this Agreement shall cease.  In such
event, the





5

--------------------------------------------------------------------------------

 

 

Company shall pay Executive’s estate only the following:  all base salary earned
through the date of death and all amounts and benefits earned or incurred
pursuant to Section 2.3 through the date of death; provided, however, that
nothing contained in this Agreement shall limit Executive’s estate’s or
beneficiaries’ rights to payments or other benefits under any life insurance
plan or policy in which Executive participated or with respect to which
Executive has designated a beneficiary, if any.

 

4.6.              Change in Control and Termination Payments.

 

4.6.1.        Equity Award Acceleration.  Upon a Change in Control (as that or a
substantially similar term is defined in the Plan), the vesting of all Equity
Awards granted to Executive by the Company shall continue to be governed under
the terms of such Equity Awards.

 

4.6.2.         Parachute Payments.  Notwithstanding any provision of this
Agreement to the contrary, if any payment or benefit Executive would receive
pursuant to this Agreement or otherwise (collectively, the “Payments”) would
constitute a “parachute payment” within the meaning of Section 280G of the Code,
and, but for this sentence, would be subject to the excise tax imposed by
Section 4999 of the Code or any similar or successor provision (the “Excise
Tax”), then the aggregate amount of the Payments will be either (i) the largest
portion of the Payments that would result in no portion of the Payments (after
reduction) being subject to the Excise Tax or (ii) the entire Payments,
whichever amount after taking into account all applicable federal, state and
local employment taxes, income taxes, and the Excise Tax (all computed at the
highest applicable marginal rate, net of the maximum reduction in federal income
taxes which could be obtained from a deduction of such state and local taxes),
results in Executive’s receipt, on an after-tax basis, of the greatest amount of
the Payments.  Any reduction in the Payments required by this Section will be
made in the following order: (A) Payments that constitute “deferred
compensation” (within the meaning of Section 409A of the Code and the
regulations thereunder), and if there is more than one such Payment, then such
reduction shall be applied on a pro rata basis to all such Payments;
(B) reduction of cash payments that do not constitute deferred compensation;
(C) reduction of accelerated vesting of Equity Awards other than stock options;
(D) reduction of accelerated vesting of stock options; and (E) reduction of
other benefits paid or provided to Executive.  In the event that acceleration of
vesting of Equity Awards is to be reduced, such acceleration of vesting will be
cancelled in the reverse order of the date of grant of such Equity Awards.  If
two or more Equity Awards are granted on the same date, the accelerated vesting
of each award will be reduced on a pro-rata basis.

 

4.6.3.         Calculation.  The professional firm engaged by the Company for
general tax purposes as of the day prior to the date of the event that might
reasonably be anticipated to result in Payments that would otherwise be subject
to the Excise Tax will perform the foregoing calculations.  If the tax firm so
engaged by the Company is serving as accountant or auditor for the acquiring
company, the Company will appoint a nationally recognized tax firm to make the
determinations required by this Section.  The Company will bear all expenses
with respect to the determinations by the tax firm required to be made by this
Section.  The Company and Executive shall furnish the tax firm such information
and documents as the tax firm may reasonably request in order to make its
required determination.  The tax firm will provide its calculations, together
with detailed supporting documentation, to the Company and Executive as soon as
practicable following its engagement.  Any good faith determinations of the tax
firm made hereunder will be final, binding and conclusive upon the Company and
Executive.

 

4.7.              No Other Compensation or Benefits/No Duty to Mitigate. 
Executive acknowledges that except as expressly provided in this Agreement,
Executive shall not be entitled to any compensation, severance payments or
benefits upon the termination of Executive’s employment.  Company acknowledges
that Executive is under no duty to seek other employment or otherwise mitigate
the obligations of the Company under this Agreement and the Company shall have
no right of off-set against the amounts owed to Executive by the Company on
account of any remuneration or other benefit earned or received by Executive
after Executive’s termination by the Company.

 

4.8.              Conditions to Severance. Executive will only be entitled to
receive the severance payments and benefits set forth in Sections 4.3.1 - 4.3.3
if, on or before the 60th day following the Termination Date (the “Release
Deadline”), Executive executes a full general release in the form of Exhibit B
hereto, releasing all claims, known or unknown, that Executive may have against
the Company and its officers, directors, employees and affiliated companies
arising out of or any way related to Executive’s employment or termination of
employment with the Company, and the period for revocation, if any, of such
release has lapsed without the release having been





6

--------------------------------------------------------------------------------

 

 

revoked.  In the event that Executive breaches any of the covenants contained in
Sections 7 or 8, the Company shall have the right to (i) terminate further
provision of any portion of the severance payments and benefits set forth in
Sections 4.3.1 - 4.3.3  not yet paid or provided, (ii) seek reimbursement from
Executive for any and all portions of the severance payments and benefits set
forth in Sections 4.3.1 - 4.3.3  previously paid or provided to Executive,
(iii) recover from Executive all shares of Company stock acquired by Executive
pursuant to Equity Awards the vesting of which was accelerated by reason of the
severance payments and benefits set forth in Sections 4.3.1 - 4.3.3  (or the
proceeds therefrom, reduced by any exercise or pursuant price paid to acquire
such shares), and (iv) immediately cancel all portions of Equity Awards the
vesting of which was accelerated by reason of the severance payments and
benefits set forth in Sections 4.3.1 - 4.3.3.

 

4.9.              Resignation from Board and Other Positions.  Executive agrees
that should Executive’s employment terminate for any reason, Executive will
immediately resign all other positions (including board membership) Executive
may hold on behalf of the Company and Everi Holdings.

 

5.             Executive’s Termination Obligations.

 

5.1.              Return of Company’s Property.  Without in any way limiting
Executive’s obligations and the Company’s rights under the Employee Proprietary
Information and Inventions Agreement described in Section 1.4, Executive hereby
acknowledges and agrees that all books, manuals, records, reports, notes,
contracts, lists, spreadsheets and other documents or materials, or copies
thereof, and equipment furnished to or prepared by Executive in the course of or
incident to Executive’s employment, belong to Company and shall be promptly
returned to Company upon termination of Executive’s employment.

 

5.2.              Cooperation in Pending Work.  Following any termination of
Executive’s employment, Executive shall, at the Company’s request, reasonably
cooperate with the Company in all matters relating to the winding up of pending
work on behalf of the Company and the orderly transfer of work to other
employees of the Company.  Executive shall also cooperate, at the Company’s
request, in the defense of any action brought by any third party against the
Company that relates in any way to Executive’s acts or omissions while employed
by the Company.

 

5.3.              Resignation.  Upon the termination of Executive’s employment
for any reason, Executive shall be deemed to have resigned from all positions as
an employee, officer, director or manager then held with the Company, Everi
Holdings or any of their respective subsidiaries or affiliates.  Executive
agrees to execute and deliver such documents or instruments as are reasonably
requested by the Company, Everi Holdings or any such subsidiary or affiliate to
evidence such resignations.

 

5.4.              Survival.  The representations and warranties contained herein
and Executive’s and the Company’s obligations under Sections 3,  4,  5,  6,  7,
8 and 9 and under the Employee Proprietary Information and Inventions Agreement
shall survive termination of Executive’s employment and the expiration of this
Agreement.

 

5.5.              Mutual Nondisparagement.  Employee agrees that Executive will
not make any voluntary statements, written or oral, or cause or encourage others
to make any such statements that defame, disparage or in any way criticize the
personal and/or business reputations, practices or conduct of Company or
Company’s employees, officers or directors. Company agrees that it will instruct
its officers and directors to not make any voluntary statements, written or
oral, or cause or encourage others to make any such statements that defame,
disparage or in any way criticize the personal and/or business reputations,
practices or conduct of Executive.

 

6.             Compliance with Section 409A of the Code.

 

6.1.              This Agreement and all payments and benefits provided under
this Agreement are intended to comply with, or be exempt from, Section 409A of
the Code or any regulations or rulings thereunder (“Section 409A”), and shall be
construed and interpreted in accordance with such intent.  However, the Company
does not guarantee any particular tax effect for income provided to Executive
pursuant to this Agreement, and except for the Company’s responsibility to
withhold applicable income and employment taxes from compensation paid
or provided to Executive, the Company shall not be responsible for the payment
of any applicable taxes, 





7

--------------------------------------------------------------------------------

 

 

penalties, interest, costs, fees, including attorneys’ fees, or other liability
incurred by Executive in connection with compensation paid or provided to
Executive pursuant to this Agreement.

 

6.2.              No amount payable pursuant to this Agreement on account of
Executive’s termination of employment with the Company which constitutes a
“deferral of compensation” within the meaning of Section 409A shall be paid
unless and until Executive has incurred a “separation from service” within the
meaning of Section 409A.  Furthermore, to the extent that Executive is a
“specified employee” within the meaning of Section 409A (determined using the
identification methodology selected by Company from time to time, or if none,
the default methodology) as of the date of Executive’s separation from service,
no amount that constitutes a deferral of compensation which is payable on
account of Executive’s separation from service shall paid to Executive before
the date (the “Delayed Payment Date”) which is first day of the seventh month
after the date of Executive’s separation from service or, if earlier, the date
of Executive’s death following such separation from service.  All such amounts
that would, but for this Section, become payable prior to the Delayed Payment
Date will be accumulated and paid in a lump sum on the Delayed Payment Date. 
Thereafter, any payments that remain outstanding as of the day immediately
following the Delayed Payment Date shall be paid without delay over the time
period originally scheduled, in accordance with the terms of this Agreement.

 

6.3.              Any right of Executive to receive installment payments under
this Agreement shall, for all purposes of Section 409A, be treated as a right to
a series of separate payments.

 

7.             Restrictions on Competition after Termination.

 

7.1.              Reasons for Restrictions.  Executive acknowledges that the
nature of the Company’s business is such that it would be extremely difficult
for Executive to honor and comply with Executive’s obligation under the Employee
Proprietary Information and Inventions Agreement described in Section 1.4 to
keep secret and confidential the Company’s trade secrets if Executive were to
become employed by or substantially interested in the business of a competitor
of the Company soon following the termination of Executive’s employment with the
Company, and it would also be extremely difficult to determine in any reasonably
available forum the extent to which Executive was or was not complying with
Executive’s obligations under such circumstances.

 

7.2.              Duration of Restriction.  In consideration for the Company’s
undertakings and obligations under this Agreement, Executive agrees that during
the “Noncompete Term” (defined below) and by virtue of Executive’s unique
position and substantial knowledge of Company operations, plans and projects,
Executive shall not directly or indirectly engage in (whether as an employee,
consultant, proprietor, partner, director or otherwise), or have any ownership
interest in, or participate in the financing, operation, management or control
of, any person, firm, corporation or business that engages in any line of
business in which the Company engages at the time of such termination, in the
United States, Canada, the United Kingdom or such other countries in which the
Company conducts business at the time of such termination (“Restricted
Territory”).  For the avoidance of doubt, the foregoing shall not prohibit
Executive from engaging in, owning an interest in, or participating in any
business that processes credit card, debit card or automated teller machine
transactions originated from outside of gaming establishments, unless the
Company has expanded its operations to encompass such activities at the time of
termination.  For purposes of this Agreement, the “Noncompete Term” shall be the
period of two (2) years after the termination of Executive’s employment
hereunder.  The parties agree that ownership of no more than 1% of the
outstanding voting stock of a publicly-traded corporation or other entity shall
not constitute a violation of this provision.  The parties intend that the
covenants contained in this section shall be construed as a series of separate
covenants, one for each county, city, state and other political subdivision of
the Restricted Territory.  Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant contained in this
section.  If, in any judicial proceeding, a court shall refuse to enforce any of
the separate covenants (or any part thereof) deemed included in this section,
then such unenforceable covenant (or such part) shall be deemed eliminated from
this Agreement for the purpose of those proceedings to the extent necessary to
permit the remaining separate covenants (or portions thereof) to be enforced by
such court.  It is the intent of the parties that the covenants set forth herein
be enforced to the maximum degree permitted by applicable law.

 

7.3.              Assignment.  Executive expressly understands and agrees that
all restrictions on employment and solicitation as set for in Sections 7 and 8
are fair and reasonable, and are a material part of this Agreement which would
not be entered into by the parties absent mutual agreement to the assignability
of the same. 





8

--------------------------------------------------------------------------------

 

 

Executive further expressly understands and agrees that Executive’s duties and
obligations as set forth in Sections 7 and 8 of this Agreement may be assigned
by the Company upon a Change in Control at Company’s discretion.  Executive
agrees that Executive has received separate valuable and sufficient
consideration in exchange for Company’s right to assign Executive’s obligations
and duties as set for in this Sections 7 and 8, such consideration to be paid in
the amount of $5,000 upon all parties executing this Agreement.

 

8.             Restrictions on Solicitation after Termination.

 

For a period of two (2) years following the termination of Executive’s
employment hereunder for any reason, Executive shall not, without the prior
written consent of the Company, directly or indirectly, as a sole proprietor,
member of a partnership, stockholder or investor, officer or director of a
corporation, or as an executive, associate, consultant, employee, independent
contractor or agent of any person, partnership, corporation or other business
organization or entity other than the Company solicit or endeavor to entice away
from the Company any person or entity who is, or, during the then most recent
three-month period, was, employed by, or had served as an agent or key
consultant of the Company, provided, however, that Executive shall not be
prohibited from receiving and responding to unsolicited requests for employment
or career advice from the Company’s employees.

 

9.             Arbitration.

 

9.1.           Agreement to Arbitrate Claims.  The Company and Executive hereby
agree that, to the fullest extent permitted by law, any and all claims or
controversies between them (or between Executive and any present or former
officer, director, agent, or employee of the Company or any parent, subsidiary,
or other entity affiliated with the Company) relating in any manner to the
employment or the termination of employment of Executive shall be resolved by
final and binding arbitration pursuant to the terms and conditions set forth in
that certain National Mutual Arbitration Agreement for Employees of the Company
executed by Executive (the “Arbitration Agreement”) in the form attached hereto
as Exhibit C.  Claims subject to the Arbitration Agreement shall include
contract claims, tort claims, claims relating to compensation and Equity Awards,
as well as claims based on any federal, state, or local law, statute, or
regulation, including but not limited to any claims arising under Title VII of
the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Americans with Disabilities Act, and the California Fair Employment and Housing
Act.  However, claims for unemployment compensation, workers’ compensation, and
claims under the National Labor Relations Act shall not be subject to
arbitration.

 

9.2.          Enforcement Actions.  Either the Company or Executive may bring an
action in court to compel arbitration under this Agreement and to enforce an
arbitration award. Except as otherwise provided in this Agreement, neither party
shall initiate or prosecute any lawsuit in any way related to any arbitrable
claim, including without limitation any claim as to the making, existence,
validity, or enforceability of the agreement to arbitrate.  All arbitration
hearings under this Agreement shall be conducted in Las Vegas, Nevada.

 

9.3.          Exceptions.  Nothing in this Agreement precludes a party from
filing an administrative charge before an agency that has jurisdiction over an
arbitrable claim.  In addition, either party may, at its option, seek injunctive
relief in a court of competent jurisdiction for any claim or controversy arising
out of or related to the matters described in Sections 7 and 8 above or the
unauthorized use, disclosure, or misappropriation of the confidential and/or
proprietary information of either party in contravention of the Employee
Proprietary Information and Inventions Agreement or otherwise.  By way of
example, the Company may choose to use the court system to seek injunctive
relief to prevent disclosure of its proprietary information or trade secrets;
similarly, Executive may elect to use the court system to seek injunctive relief
to protect Executive’s own inventions or trade secrets.

 

9.4.          Governing Law.  The agreement to arbitrate under this Section 9
and the Arbitration Agreement shall be governed by the Uniform Arbitration Act
of 2000 (Nevada Revised Statutes 38.206 et seq).  In ruling on procedural and
substantive issues raised in the arbitration itself, the Arbitrator shall in all
cases apply the substantive (and procedural) law of the State of Nevada.

 

9.5.          Attorneys’ Fees.  Each party shall pay its own costs and
attorney’s fees, unless a party prevails on a statutory claim, and the statute
provides that the prevailing party is entitled to payment of its attorneys’ 





9

--------------------------------------------------------------------------------

 

 

fees.  In that case, the arbitrator may award reasonable attorneys’ fees and
costs to the prevailing party as provided by law.  The costs and fees of the
arbitrator shall be borne equally by Executive and the Company.

 

9.6.          Survival.  The parties’ obligations under this Section 9 shall
survive the termination of Executive’s employment with the Company and the
expiration of this Agreement.

 

9.7.          Acknowledgements.  THE PARTIES UNDERSTAND AND AGREE THAT THIS
SECTION 9 CONSTITUTES A WAIVER OF THEIR RIGHT TO A TRIAL BY JURY OF ANY CLAIMS
OR CONTROVERSIES COVERED BY THIS SECTION 9.  THE PARTIES AGREE THAT NONE OF
THOSE CLAIMS OR CONTROVERSIES SHALL BE RESOLVED BY A JURY TRIAL.  THE PARTIES
FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN GIVEN THE OPPORTUNITY TO DISCUSS THIS
SECTION 9 WITH THEIR LEGAL COUNSEL AND HAVE AVAILED THEMSELVES OF THAT
OPPORTUNITY TO THE EXTENT THEY WISH TO DO SO.

 

10.           Expiration.

 

The terms of this Agreement are intended by the parties to govern Executive’s
employment with the Company during the term of such employment.  Upon the
termination of Executive’s employment with the Company, this Agreement shall
expire and be of no further force or effect, except to the extent of provisions
hereof which expressly survive the expiration or termination of this Agreement.

 

11.           Entire Agreement.

 

Except as otherwise expressly stated herein, the terms of this Agreement and the
Ancillary Agreements are intended by the parties to be the final and exclusive
expression of their agreement with respect to the employment of Executive by
Company and may not be contradicted by evidence of any prior or contemporaneous
statements or agreements. The parties further intend that this Agreement and the
Ancillary Agreements shall constitute the complete and exclusive statement of
its terms and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding involving this Agreement. 
To the extent any provisions in this Agreement are inconsistent with any
provisions of the Exhibits, the provisions of the Exhibits shall supersede and
be controlling.

 

12.           Amendments, Waivers.

 

This Agreement may not be modified, amended, or terminated except by an
instrument in writing, signed by Executive and by a duly authorized
representative of the Company other than Executive.  No failure to exercise and
no delay in exercising any right, remedy, or power under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
right, remedy, or power under this Agreement preclude any other or further
exercise thereof, or the exercise of any other right, remedy, or power provided
herein or by law or in equity.

 

13.           Assignment; Successors and Assigns.

 

Executive agrees that Executive may not assign, sell, transfer, delegate or
otherwise dispose of, whether voluntarily or involuntarily, or by operation of
law, any rights or obligations under this Agreement, nor shall Executive’s
rights be subject to encumbrance or the claims of creditors.  Any purported
assignment, transfer, or delegation shall be null and void.  Nothing in this
Agreement shall prevent the consolidation of the Company with, or its merger
into, any other corporation, or the sale by the Company of all or substantially
all of its properties or assets, or the assignment by the Company of this
Agreement and the performance of its obligations hereunder to any successor in
interest.

 

14.           Governing Law.

 

The validity, interpretation, enforceability, and performance of this Agreement
shall be governed by and construed in accordance with the law of the State of
Nevada.

 





10

--------------------------------------------------------------------------------

 

 

15.           Acknowledgment.

 

The parties acknowledge (a) that they have consulted with or have had the
opportunity to consult with independent counsel of their own choice concerning
this Agreement, and (b) that they have read and understand the Agreement, are
fully aware of its legal effect, and have entered into it freely based on their
own judgment and not on any representations or promises other than those
contained in this Agreement.

 

16.          Notices.

All notices or demands of any kind required or permitted to be given by the
Company or Executive under this Agreement shall be given in writing and shall be
personally delivered (and receipted for) or mailed by certified mail, return
receipt requested, postage prepaid, addressed as follows:

 

If to Company or Everi Holdings:

Everi Holdings Inc.

Attn:  Chairman of the Board of Directors
7250 S. Tenaya Way, Suite 100
Las Vegas, NV  89113

 

 

If to Executive:

To him at his principal residence as reflected in the records of the Company
with a copy (while Executive is employed hereunder) to him at his principal
office at the Company

 

Any such written notice shall be deemed received when personally delivered or
three (3) days after its deposit in the United States mail as specified above. 
Either party may change its address for notices by giving notice to the other
party in the name specified in this section.

 

17.         Representations and Warranties.

 

Executive represents and warrants that Executive is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that Executive’s
execution and performance of this Agreement will not violate or breach any other
agreements between Executive and any other person or entity.

 

18.          Counterparts.

 

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, all of which together shall contribute one and the same
instrument.

 

 

IN WITNESS WHEREOF, each of the undersigned has executed this Agreement as of
the date first set forth above.

 

 

EVERI PAYMENTS INC.

    

EXECUTIVE

 

 

 

 

 

 

By:

/s/ E. Miles Kilburn

 

/s/ Michael D. Rumbolz

 

E. Miles Kilburn

 

Michael D. Rumbolz

 

Chairman of the Board of Directors

 

 

 

 

 



11

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

RESTRICTED STOCK AGREEMENT

 

 

Incorporated by reference to Exhibit 10.5 of Everi Holdings Inc.’s

Current Report on Form 8-K filed with the SEC on May 9, 2017

 

 



A-1

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

RELEASE AND WAIVER OF CLAIMS

 

CONFIDENTIAL SEPARATION AGREEMENT
AND GENERAL RELEASE OF ALL CLAIMS

 

This Confidential Separation Agreement and General Release of All Claims
(“Agreement”) is made by and between Everi Payments Inc. (“Company”) and Michael
D. Rumbolz  (“Employee”) with respect to the following facts:

 

A.             Employee is employed by Company pursuant to an Employment
Agreement setting forth the terms and conditions of employment dated [DATE]
 (collectively referred to as the “Employment Agreement”).

 

B.             Employee’s employment with Company will terminate [without Cause]
[for Good Reason] (as that term is defined in the Employment Agreement)
effective [DATE] (“Separation Date”), and as of such date Employee has incurred
a “separation from service” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended.  As a result, Employee is entitled to those
certain severance payments and benefits described in the Employment Agreement,
provided Employee enters into this Agreement.

 

C.             The parties desire to settle all claims and issues that have or
could have been raised, in relation to, and arising out of, or in any way
connected to, the acts, transactions or occurrences between them to date,
including, but not limited to, Employee’s employment with Company and the
termination of that employment, on the terms set forth below.

 

THEREFORE, in consideration of the promises and mutual agreements set forth
below, the parties agree as follows:

 

1.           Severance Package.  In exchange for the promises set forth herein
and in compliance with the requirements set forth in the Employment Agreement,
Company agrees to provide Employee with the payments and benefits set forth in
Section 4 of the Employment Agreement (“Severance Package”), to which Employee
is not otherwise entitled, absent entering into this Agreement.  Employee
acknowledges and agrees that this Severance Package constitutes adequate legal
consideration for the promises and representations made by Employee in this
Agreement.  Employee acknowledges and agrees that if Employee violates the terms
of this Agreement or the continuing obligations under the Employment Agreement
including, but not limited to those pertaining to post-employment restrictions,
Company may terminate any payments and the provision of benefits described
herein, and seek such other damages or remedies as may be appropriate.

 

2.           General Release.

 

Employee knowingly and voluntarily releases and forever discharges Company, and
any parent or subsidiary corporations, divisions or affiliated corporations,
partnerships or other affiliated entities of the foregoing, past and present, as
well as their respective employees, officers, attorneys, directors,
shareholders, agents, successors and assigns individually and in their business
capacity (collectively, “Released Parties”), of and from any and all claims,
known and unknown, asserted or unasserted, which the Employee has or may have
against Releases as of the date of execution of this Agreement, including, but
not limited to, any alleged violation of:

 

     Title VII of the Civil Rights Act of 1964;

 

     Sections 1981 through 1988 of Title 42 of the United States Code;

 

     The Employee Retirement Income Security Act of 1974 (“ERISA”) (as modified
below);

 

     The Immigration Reform and Control Act;





B-1

--------------------------------------------------------------------------------

 

 

 

     The Americans with Disabilities Act of 1990;

 

     The Age Discrimination in Employment Act of 1967 (“ADEA”);

 

     The Worker Adjustment and Retraining Notification Act;

 

     The Fair Credit Reporting Act;

 

     The Family and Medical Leave Act;

 

     The Equal Pay Act;

 

     The Genetic Information Nondiscrimination Act of 2008;

 

     Chapter 613 of the Nevada Revised Statutes including the Nevada Equal
Opportunities for Employment Law — Nev. Rev. Stat. § 613.310 et seq;

 

     Nevada Equal Pay Law — Nev. Rev. Stat. § 608.017;

 

     Nevada School Visitation Law — Nev. Rev. Stat. § 392.920;

 

     Nevada Wage Payment and Work Hour Law — Nev. Rev. Stat. § 608 et seq;

 

     Nevada Occupational Safety & Health Act — Nev. Rev. Stat. § 618 et seq

 

     any other federal, state or local law, rule, regulation, or ordinance;

 

     any public policy, contract, tort, or common law; or

 

     any basis for recovering costs, fees, or other expenses including
attorneys’ fees incurred in these matters.

 

2.1            This release is intended to have the broadest possible
application and includes, but is not limited to, any tort, contract, common law,
constitutional or other statutory claims and all claims for attorneys’ fees,
costs and expenses.

 

2.2            Employee expressly waives Employee’s right to recovery of any
type, including damages or reinstatement, in any administrative or court action,
whether state or federal, and whether brought by Employee or on Employee’s
behalf, related in any way to the matters released herein.  Employee further,
waives any right or ability to be a class or collective action representative or
to otherwise participate in any putative or certified class, collective or
multi-party action or proceeding based on such a claim in which Company or any
other Released Party identified in this Agreement is a party.

 

2.3            The parties acknowledge that this general release is not intended
to bar any claims that, by statute, may not be waived, such as Employee’s right
to file a charge with the National Labor Relations Board or Equal Employment
Opportunity Commission and other similar government agencies, and claims for
statutory indemnity, workers’ compensation benefits or unemployment insurance
benefits, as applicable, and any challenge to the validity of Employee’s release
of claims under the Age Discrimination in Employment Act of 1967, as amended, as
set forth in this Agreement. This general release also does not bar claims or
causes of action related to defamation, libel or invasion of privacy. In
addition, this general release does not affect Employee’s rights to
indemnification by the Company nor Employee’s coverage under the directors and
officers insurance policies, if any, maintained by the Company.

 





B-2

--------------------------------------------------------------------------------

 

 

2.4            Employee acknowledges that Employee may discover facts or law
different from, or in addition to, the facts or law that Employee knows or
believes to be true with respect to the claims released in this Agreement and
agrees, nonetheless, that this Agreement and the release contained in it shall
be and remain effective in all respects notwithstanding such different or
additional facts or the discovery of them.

 

2.5            Employee declares and represents that Employee intends this
Agreement to be complete and not subject to any claim of mistake, and that the
release herein expresses a full and complete release and Employee intends the
release herein to be final and complete.  Employee executes this release with
the full knowledge that this release covers all possible claims against the
Released Parties, to the fullest extent permitted by law.

 

3.         Representation Concerning Filing of Legal Actions.  Employee
represents that, as of the date of this Agreement, Employee has not filed any
lawsuits, charges, complaints, petitions, claims or other accusatory pleadings
against Company or any of the other Released Parties in any court or with any
governmental agency related to the matters released in this Agreement.

 

4.         Mutual Nondisparagement.  Employee agrees that Employee will not make
any voluntary statements, written or oral, or cause or encourage others to make
any such statements that defame, disparage or in any way criticize the personal
and/or business reputations, practices or conduct of Company or any of the other
Released Parties. Company agrees that it will instruct its officers and
directors to not make any voluntary statements, written or oral, or cause or
encourage others to make any such statements that defame, disparage or in any
way criticize the personal and/or business reputations, practices or conduct of
Employee.

 

5.         Confidentiality and Return of Company Property.  In accordance with
the terms of his/her Employment Agreement, Employee understands and agrees that
as a condition of receiving the Severance Package in paragraph 1, all Company
property must be returned to Company.  By signing this Agreement, Employee
represents and warrants that Employee has returned to Company, all Company
property, data and information belonging to Company and agrees that Employee
will not use or disclose to others any confidential or proprietary information
of Company or the Released Parties.  In addition, Employee agrees to keep the
terms of this Agreement confidential between Employee and Company, except that
Employee may tell Employee’s immediate family and attorney or accountant, if
any, as needed, but in no event should Employee discuss this Agreement or its
terms with any current or prospective employee of Company.

 

6.         Continuing Obligations and Cooperation.  Employee further agrees to
comply with the continuing obligations regarding confidentiality set forth in
the surviving provisions of the Employee Proprietary Information and Inventions
Agreement previously signed by Employee. Employee also agrees that in accordance
with his/her Employment Agreement, he/she will cooperate fully in the transition
of her duties, and promptly and cooperatively answer any calls or emails the
Company may have during the period Employee is receiving severance pay and/or
benefits, without further compensation.

 

7.         No Admissions.  By entering into this Agreement, Company makes no
admission that it has engaged, or is now engaging, in any unlawful conduct.  The
parties understand and acknowledge that this Agreement is not an admission of
liability and shall not be used or construed as such in any legal or
administrative proceeding.

 

8.         Older Workers’ Benefit Protection Act.  This Agreement is intended to
satisfy the requirements of the Older Workers’ Benefit Protection Act, 29 U.S.C.
sec. 626(f).  Employee is advised to consult with an attorney before signing
this Agreement.

 

8.1            Acknowledgments/Time to Consider.  Employee acknowledges and
agrees that (a) she has read and understands the terms of this Agreement;
(b) she has been advised in writing to consult with an attorney before signing
this Agreement; (c) she has obtained and considered such legal counsel as he
deems necessary; (d) she has been given 21 days to consider whether or not to
enter into this Agreement (although at her option, she may elect not to use the
full 21-day period); and (e) by signing this Agreement on or after the
Separation Date, Employee acknowledges that she does so freely, knowingly, and
voluntarily.

 





B-3

--------------------------------------------------------------------------------

 

 

8.2            Revocation/Effective Date.  This Agreement shall not become
effective or enforceable until the eighth day after Employee signs this
Separation Agreement.  In other words, Employee may revoke Employee’s acceptance
of this Separation Agreement within seven (7) days after the date Employee signs
it.  Employee’s revocation must be in writing and received by Juliet A.
Lim, Chief Legal Officer, jlim@everi.com, 7250 South Tenaya Way, Suite 100, Las
Vegas, Nevada 89113on or before the seventh day in order to be effective.  If
Employee does not revoke acceptance within the seven (7) day period, Employee’s
acceptance of this Separation Agreement shall become binding and enforceable on
the eighth day (“Effective Date”).  The Severance Package will become due and
payable in accordance with paragraph 1 above after the Effective Date, provided
Employee does not revoke.

 

8.3            Preserved Rights of Employee.  This Agreement does not waive or
release any rights or claims that Employee may have under the Age Discrimination
in Employment Act that arise after the execution of this Agreement.  In
addition, this Agreement does not prohibit Employee from challenging the
validity of this Agreement’s waiver and release of claims under the Age
Discrimination in Employment Act of 1967, as amended.

 

9.         Severability.  In the event any provision of this Agreement shall be
found unenforceable, the unenforceable provision shall be deemed deleted and the
validity and enforceability of the remaining provisions shall not be affected
thereby.

 

10.       Full Defense.  This Agreement may be pled as a full and complete
defense to, and may be used as a basis for an injunction against, any action,
suit or other proceeding that may be prosecuted, instituted or attempted by
Employee in breach hereof.  Employee agrees that in the event an action or
proceeding is instituted by the Company or any of the Released Parties in order
to enforce the terms or provisions of this Agreement, the Company, or Released
Parties, as applicable, shall be entitled to an award of reasonable costs and
attorneys’ fees incurred in connection with enforcing this Agreement, to the
fullest extent permitted by law.

 

11.       Affirmation.  Employee affirms that Employee has been paid all
compensation, wages, bonuses, and commissions due, and has been provided all
leaves (paid or unpaid) and benefits to which Employee may be entitled.

 

12.       Applicable Law.  The validity, interpretation and performance of this
Agreement shall be construed and interpreted according to the laws of the United
States of America and the State of Nevada.

 

13.       Counterparts.  This Agreement may be signed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement. Delivery of a copy of this Agreement
bearing an original signature by facsimile transmission or e-mail in PDF format
will have the same effect as physical delivery of the document bearing the
original signature.

 

14.        Entire Agreement; Modification.  This Agreement, including the
surviving provisions of the Employment Agreement and Employee Proprietary and
Inventions Agreement previously executed by Employee, is intended to be the
entire agreement between the parties, and supersedes and cancels any and all
other and prior agreements, written or oral, between the parties regarding this
subject matter.  This Agreement may be amended only by a written instrument
executed by all parties hereto.

 

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN.  WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

 

 

 

 

Dated:                           , 201

By:

 

 

 

 

 

 

EVERI PAYMENTS INC.

 

 

 

 

Dated:                             , 201

By:

 

 

 



B-4

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

FORM OF ARBITRATION AGREEMENT

 

NATIONAL MUTUAL ARBITRATION AGREEMENT

FOR EMPLOYEES OF EVERI PAYMENTS INC.

 

EVERI PAYMENTS INC., its parent corporation (if any), affiliates, subsidiaries,
divisions, successors, assigns and their current and former employees, officers,
directors, and agents (hereafter collectively referred to as “the Company”)
seeks to work with our employees to resolve differences as soon as possible
after they arise. Often times, differences can be eliminated through internal
discussions between an employee and his/her supervisor. Other times, it may be
helpful for Human Resources or other Company employees to become involved to
help solve a dispute.  To facilitate dispute resolution we have developed a
binding arbitration process to settle disputes that are not resolved through
more informal means.

 

The Company and you, on behalf of you, your heirs, administrators, executors,
successors and assigns (hereinafter collectively referred to as “you” or “your”)
agree pursuant to this Arbitration Agreement (“Agreement”) to arbitrate covered
disputes, in lieu of litigating in court.

 

A.          The Mutual Agreement to Arbitrate:  Overview

 

The parties acknowledge that by agreeing to arbitration, they are WAIVING ANY
RIGHTS TO A JURY TRIAL.

 

Except for the claims set forth in the paragraph below, you and the Company
mutually agree to arbitrate any and all disputes, claims, or controversies
(“claim”) against the Company that could be brought in a court including, but
not limited to, all claims arising out of your employment and the cessation of
employment, including any claim that could have been presented to or could have
been brought before any court. This Agreement to arbitrate includes, but is not
limited to, claims under the Age Discrimination in Employment Act, Title VII of
the Civil Rights Act of 1964; the Fair Labor Standards Act; the Family and
Medical Leave Act; the Americans with Disabilities Act of 1990; Section 1981
through 1988 of Title 42 of the United States Code; any state or local
anti-discrimination laws; or any other federal, state, or local law, ordinance
or regulation, or based on any public policy, contract, tort, or common law or
any claim for costs, fees, or other expenses or relief, including attorney’s
fees.  All claims which could be raised before a court must be raised by the
time of the arbitration and the arbitrator shall apply the law accordingly.

 

Claims not covered by this Agreement are:  (i) claims for workers’ compensation
benefits; (ii) claims for unemployment compensation benefits; (iii) claims based
upon the Company’s current (successor or future) stock option plans, employee
pension and/or welfare benefit plans if those plans contain some form of a
grievance, arbitration, or other procedure for the resolution of disputes under
the plan; and (iv) claims by law which are not subject to mandatory binding
pre-dispute arbitration pursuant to the Federal Arbitration Act, such as claims
under the Dodd-Frank Wall Street Reform Act.  Further, this Agreement does not
prohibit the filing of an administrative charge with a federal, state, or local
administrative agency such as the National Labor Relations Board (NLRB) or the
Equal Employment Opportunity Commission (EEOC).

 

Likewise, as noted above, the Company agrees to arbitrate any claim against you
as per the terms of this Agreement but retains all right to seek injunctions in
aid of arbitration.

 

B.          Class/Collective Action Waiver, Jury Waiver and Administrative
Charges

 

The parties agree all claims must be pursued on an individual basis only.  By
signing this Agreement, you waive your right to commence, or be a party to, any
class or collective claims or to bring jointly any claim against the Company
with any other person, except as provided in the paragraph below.  The parties
agree any claim can be pursued, but only on an individual basis, except the lack
of co-plaintiffs shall not, in and of itself, be a bar to pursuit of a pattern
and practice claim.

 

In addition, nothing herein limits your right and the rights of others
collectively to challenge the enforceability of this Agreement, including the
class/collective action waiver.  While the Company will assert that you have
agreed to





C-1

--------------------------------------------------------------------------------

 

 

pursue all claims individually in the arbitral forum and may ask a court to
compel arbitration of each individual’s claims, to the extent the filing of such
an action is protected concerted activity under the National Labor Relations
Act, such filing will not result in threats, discipline or discharge.

 

C.          Severability and Related Issues

 

The Arbitrator, and not any federal, state or local court or agency, shall have
exclusive authority to resolve any dispute relating to the interpretation,
applicability, enforceability or formation of this Agreement including, but not
limited to any claim that all or any part of this Agreement is void or voidable,
except any determination as to the enforceability of the class/collective action
waiver shall be made solely by a court.  If the prohibition against
class/collective actions is deemed unlawful, then such action shall proceed
forward in court as a collective or class action.  If an arbitrator finds any
other provision of this Agreement unenforceable, a court or arbitrator shall
interpret or modify this Agreement, to the extent necessary, for it to be
enforceable, subject to the sentence above.  This Agreement shall be
self-amending; meaning if by law or common law a provision is deemed unlawful or
unenforceable that provision and the Agreement automatically, immediately and
retroactively shall be amended, modified, and/or altered to be enforceable.  The
arbitrator shall have no power under this Agreement to consolidate claims and/or
to hear a collective or class action.

 

D.          The Arbitration Process

 

Any authorized decision or award of the arbitrator shall be final and binding
upon the parties. The arbitrator shall have the power to award any type of legal
or equitable relief available in a court of competent jurisdiction including,
but not limited to, attorney’s fees, to the extent such damages are available
under law.  Because any arbitral award may be entered as a judgment or order in
any court of competent jurisdiction, any relief or recovery to which you may be
entitled upon any claim (including those arising out of employment, cessation of
employment, or any claim of unlawful discrimination) shall be limited to that
awarded by the arbitrator.  Again, the arbitrator has no power to consolidate
claims or adjudicate a collective/class action.  All orders of the arbitrator
(except evidentiary rulings at the arbitration) shall be in writing and subject
to review pursuant to the Federal Arbitration Act.

 

Any claim for arbitration will be timely only if brought within the time in
which an administrative charge or complaint would have been filed if the claim
is one which could be filed with an administrative agency. If the arbitration
claim raises an issue which could not have been filed with an administrative
agency, then the claim must be filed within the time set by the appropriate
statute of limitation.  A claim may be filed by serving written notice to the
Company’s  Human Resources Department with a copy to Chief Legal Officer, 7250
S. Tenaya Way, Suite 100, Las Vegas, Nevada 89113, and thereafter by filing an
action with JAMS pursuant to JAMS Employment Arbitration Rules.  The filing
party is responsible for any filing fee absent extreme financial circumstances. 
Each party shall bear its own costs and expenses for the arbitration however the
arbitrator’s fee shall be paid by the Company, absent an award from the
arbitrator.

 

The arbitration shall be arbitrated by a single arbitrator in accordance with
the JAMS Employment Arbitration Rules except all arbitrators or members of the
appeal panel (which is discussed below) must be members of the bar in good
standing in the state in which the dispute arose.  Each party may be represented
by counsel.

 

A copy of the JAMS Employment Arbitration Rules, including forms and procedures
for submitting a matter for arbitration, are available for you to review at the
Human Resource Department.  You may contact JAMS to request a copy of these
rules or obtain them from the JAMS website (www.jamsadr.com) or by calling JAMS
at 1(800) 352-5267.  If for whatever reason JAMS declines to act as the neutral,
the parties shall utilize NAM (www.namadr.com) as the neutral for the
arbitration/appeal and shall utilize its Rules for Resolution of Employment
Disputes.  Each party agrees that it has had an opportunity to review the
current JAMS Employment Arbitration Rules.

 

1.     Modification to NAM/JAMS Rules

 

The arbitrator shall apply the Federal Rules of Civil Procedure (except for
Rule 23) and the Federal Rules of Evidence as interpreted in the jurisdiction
where the arbitration is held.  Also there shall be one arbitrator for the
matter up and through submission and determination of a motion for summary
judgment.  If a summary judgment is made, the arbitrator must render a written
and detailed opinion on that motion within sixty (60) calendar days of





C-2

--------------------------------------------------------------------------------

 

 

submission of all supporting and opposition papers.  If the summary judgment is
in any part denied the case shall proceed to hearing before another arbitrator,
who did not hear the summary judgment motion. That arbitrator shall be selected
from a new panel to be provided by JAMS (or if JAMS declines to be the third
party administrator, NAMS).  If no summary judgment is filed then no new
arbitrator will be selected to hear the matter, as the original arbitrator will
retain jurisdiction.

 

E.          Consideration For This Agreement

 

This mutual agreement to arbitration and your accepting employment with the
Company shall act as consideration for this Agreement.  The parties agree that
the consideration set forth in this paragraph is wholly adequate to support this
Agreement.

 

F.          Other Provisions of this Agreement

 

To the extent any of the provisions herein conflict with any standard rules of
the arbitration service being used, the express provisions of this Agreement
shall prevail.

 

Neither the terms nor conditions described in this Agreement are intended to
create a contract of employment for a specific duration of time. Employment with
the Company is voluntarily entered into, and you are free to resign at any
time.  Similarly, the Company may terminate the employment relationship at any
time for any reason, with or without prior notice.  This Agreement shall survive
the termination of your employment.

 

This Agreement shall be governed by and enforced pursuant to the Federal
Arbitration Act, 9 U.S.C. §§ 1-16, to the maximum extent permitted by applicable
law.

 

This Agreement contains the complete agreement between the parties regarding the
subjects covered in it, and supersedes any prior or inconsistent agreements that
might exist between you and the Company.  This Agreement can be modified only by
an express written agreement signed by both you and the President of the
Company.

 

I KNOWINGLY AND FREELY AGREE TO THIS MUTUAL AGREEMENT TO ARBITRATE CLAIMS, WHICH
OTHERWISE COULD HAVE BEEN BROUGHT IN COURT.  I AFFIRM THAT I HAVE HAD SUFFICIENT
TIME TO READ AND UNDERSTAND THE TERMS OF THIS AGREEMENT AND THAT I HAVE BEEN
ADVISED OF MY RIGHT TO SEEK LEGAL COUNSEL REGARDING THE MEANING AND EFFECT OF
THIS AGREEMENT PRIOR TO SIGNING.  BY ISSUANCE OF THIS AGREEMENT, THE COMPANY
AGREES TO BE BOUND TO ITS TERMS WITHOUT ANY REQUIREMENT TO SIGN THIS AGREEMENT.

 

 

 

    

 

Employee

 

Date

 

C-3

--------------------------------------------------------------------------------